Citation Nr: 1501070	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a right eye disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1980 to November 1991, November 1991 to March 2000, and April 2000 to October 2006. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Roanoke, Virginia.

Pursuant to the Veteran's request, he was scheduled for a hearing in May 2014 before a Veterans Law Judge.  He requested a postponement due to a work conflict which was granted, and a new hearing was scheduled in July 2014.  The Veteran again requested another postponement due to a work conflict, and another hearing was scheduled in August 2014.  In August 2014, the Veteran once again requested another postponement due to a work conflict which was denied in October 2014 as the Board determined that good cause had been not demonstrated pursuant to 38 U.S.C.A. § 20.704 (2014). 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a right eye disability related to service. 



CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2008, prior to the November 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  All identified and available service and post-service treatment records have been secured.  The Veteran was afforded an examination in July 2008.  Review of the examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an opinion supported by a rationale.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  As such, the Board finds that VA has fulfilled its duty to assist has been met. 38 C.F.R. § 3.159(c) (4) (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  

As noted above, the Board attempted to schedule the Veteran for hearings on three separate occasions for which he requested postponement.  The Board declined to provide the Veteran another hearing, finding that good cause had been not demonstrated pursuant to 38 U.S.C.A. § 20.704 (2014).  Thus, the duties to notify and assist have been met.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014). 

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service treatment records showed that in September 1981 while diving the Veteran had an ear infection and right facial hemi-paralysis leading to damage to the right eye optic nerve.  The examination report at service discharge in October 2006 reflected that the Veteran had right facial paralysis from which he suffered reduced vision deficits in the right eye.  

The Veteran was afforded a VA eye examination in July 2008.  The examiner noted that the Veteran had reduced vision in the right eye but evaluation was normal.  Specifically as to the issue of reduced vision in the right eye, the examiner noted that the Veteran had a double ear squeeze while diving in 1981 which led to a middle ear infection in the right ear and paralysis of the right side of the face.  He noted that the facial paralysis resolved but the Veteran still complained of mild hearing loss and that he now required glasses to see, which the Veteran indicated that he did not need prior to the accident.  The Veteran also stated that with his glasses, his vision was still blurry in the right eye.  The examiner noted that the Veteran was not in receipt of any treatment and did not have any functional impairment, and this was not related to either trauma or diabetes.  The examiner concluded that there was no pathology.  

Based on the evidence, the Board finds that service connection for a right eye disability is not warranted.   On VA examination, the VA examiner specifically determined that the Veteran did not have a right eye pathology, and there is no other evidence in the claims folder demonstrating a disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As to decreased visual acuity, refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Even if the Veteran had a disability in accordance with VA regulations, the Board finds that such would not be service-connected as there is no indication that there is a relationship to service.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of a right eye disability, the Board finds that the VA examination report is the most probative evidence of record as it was definitive, based upon a complete evaluation of the Veteran and review of the Veteran's entire claims file, in consideration of the Veteran's reported and documented history.  Furthermore, the examiner provided a complete and thorough rationale in support of the opinion.  

The Veteran has submitted no competent and probative nexus evidence contrary to the VA opinion.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2014) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Board has considered the Veteran's contentions that he has a right eye disability related to service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of blurry vision.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran is not competent to render an opinion as to the diagnosis, cause, or etiology of any current right eye disability because he does not have the requisite medical knowledge or training in the field of orthopedics.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical opinions regarding an eye disability.  As such, the Board ascribes far more weight to the conclusions of the VA medical professional who concluded that the Veteran did not have a right eye pathology/related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, service connection for a right eye disability is not warranted.  


ORDER

Entitlement to service connection for a right eye disability is denied. 


REMAND

With regard to the claim for service connection for hypertension, service treatment records show that the Veteran had elevated blood pressure readings throughout service.  For example, a reading of 130/90 was noted in July 1980, 118/90 in April 1985, 142/92 in June 1987, 132/110 in January 1995, 142/99 in March 1998, and 146/90 in March 1998.  Additionally, the October 2006 examination report at service discharge noted a diagnosis of hypertension.  He was afforded a VA examination in July 2008.  The examiner recorded the following blood pressure readings:  on the first day: 130/89, 128/82, 132/84, on the second day:  138/88, 132/82, and 136/86; and on the third day:  130/80, 132/82, and 128/78.  After the first day's readings, the examiner noted that the Veteran's blood pressure was currently elevated.  The examiner noted a diagnosis of prehypertension indicating that the blood pressure results did not show hypertension but was higher than normal.  In noting the  Veteran's contention that he was diagnosed with mild hypertension at service discharge but was not treated with any blood pressure medication, the examiner found that the condition had existed since 2006 without any current symptoms or treatment.  The Board finds that this examination report is inadequate.  On the one hand, the examiner indicated that the Veteran had hypertension since 2006, then he later found that the Veteran did not currently have hypertension but rather prehypertension.  Therefore, the Veteran should be afforded another examination to determine the current nature and etiology of any hypertension, to specifically take into account the diagnosis of hypertension at service discharge and the elevated readings noted throughout service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current hypertension.  The claims folder, to include a copy of this remand and copies of any relevant records from the electronic record, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to the following:

(a) Does the Veteran currently have hypertension?

(b) Is any current hypertension related to the service treatment records showing elevated blood pressure readings and the diagnosis of hypertension noted at service discharge?

(c) If he does not have a current diagnosis of hypertension, reconcile the 2006 examination report at discharge noting a diagnosis of hypertension and the current nature of the disability.     

A clear rationale for all medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.	Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.	Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  Readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


